 

Exhibit 10.3

[image_003.jpg] 

 

 

April 24, 2020

 

Mark Davis

[Address Omitted]

 

Dear Mark:

 

This letter memorializes our recent discussions regarding our collective
response to the COVID-19 pandemic and its dramatic impact on our community, our
economy, and Tile Shop Holdings, Inc. (the “Company”).

 

You have voluntarily agreed, during the Specified Period (as defined below), to
(i) reduce your rate of base salary by 15% from your current rate of base salary
of $182,290.00 (your “Regular Salary”) to a rate of base salary of $154,946.50
(your “Reduced Salary”) and (ii) work from your home at the address set forth
above underneath your name (your “Home Location”) and/or your principal office
location (your “Regular Location”) as contemplated by the employment agreement
between the Company and you dated September 6, 2019 (the “Employment
Agreement”). The “Specified Period” shall mean the period commencing on April
16, 2020 and continuing until the Board of Directors of the Company otherwise
determines.

 

For the avoidance of doubt, for all purposes of the definitions of “Constructive
Termination” and “Good Reason” set forth in the Employment Agreement, references
to your “annual base salary” shall mean your Reduced Salary and references to
your “principal office location” shall mean your Home Location and/or your
Regular Location, in each case, during the Specified Period.

 

Notwithstanding the foregoing, for all purposes of subparagraph (A) of the
“Severance” paragraph of the Employment Agreement, determinations made by
reference to your “base salary” shall be based on your Regular Salary during the
Specified Period.

 

Except as modified hereby, the Employment Agreement shall remain in full force
and effect.

 

Please indicate your agreement to the foregoing by your signature below.

 

Best Regards,

 

TILE SHOP HOLDINGS, INC.

 

 

By:/s/ Nancy DiMattia           

Name: Nancy DiMattia

Title: Chief Financial Officer

 

Acknowledged and Agreed as of April 24, 2020:

 

 

 

/s/ Mark Davis                         

Mark Davis

 



THE TILE SHOP | 14000 CARLSON PARKWAY | PLYMOUTH MN 55441 | 888-398-6595



 